If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re D GRANT, Minor.                                                 January 23, 2020

                                                                      No. 348893
                                                                      Genesee Circuit Court
                                                                      Family Division
                                                                      LC No. 18-135056-NA


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order of adjudication exercising
jurisdiction over her minor child under MCL 712A.2(b). We discern no error regarding the trial
court’s exercise of jurisdiction over the minor child, and we affirm.

                                        I. BACKGROUND

        Because this opinion discusses two of respondent-mother’s minor children, both of whom
share the same initials, we will refer to these two children as respondent-mother’s “older child”
and “younger child.” The present appeal involves only the trial court’s exercise of jurisdiction
over the younger child. We note that respondent-mother had an additional child, DW, for whom
she voluntarily relinquished her parental rights, but her parental rights to DW are not at issue in
this appeal. The trial court also exercised jurisdiction over the older child and younger child
with regard to respondent-father, but his parental rights are not at issue in this appeal, and we
discuss issues surrounding him only as relevant to respondent-mother and the trial court’s
exercise of jurisdiction over her younger child.

        In March 2018, respondent-mother gave birth to her older child. At birth, the older child
tested positive for marijuana. In April 2018, the Department of Health and Human Services
(DHHS) filed a petition seeking removal of the older child from respondents’ home. In June
2018, the trial court authorized the filing of the petition. In August 2018, the trial court exercised
jurisdiction over the older child, based on respondent-mother’s plea of admission to some of the
allegations in that petition. The trial court found that it was contrary to the older child’s welfare
to remain in the home because there was a history of domestic violence between respondents,
making their continued relationship a risk of harm absent respondents’ completion of and benefit



                                                 -1-
from services. The trial court entered an order of disposition that required respondent-mother to
complete a substance-abuse assessment and participate in random drug screening.

       In January 2019, respondent-mother gave birth to her younger child. At birth, the
younger child also tested positive for marijuana. The younger child was born prematurely and
was hospitalized for approximately one month after his birth.

                                       A. THE PETITION

        On February 27, 2019, the DHHS filed a petition seeking removal of the younger child
from respondents’ care. The petition alleged that Children’s Protective Services (CPS) had
received a complaint in January 2019, approximately one week before the birth of the younger
child, regarding conditions in respondents’ home. The petition alleged that CPS found the home
to be in disarray, with forks on the floor within reach of the older child, trash and clothing strewn
throughout the home, dog feces in the enclosed sun porch, broken tile on the bathroom and
kitchen floors, and toys and blankets in the pack-n-play of the older child. The petition further
alleged that the younger child was born prematurely and tested positive for marijuana at birth
and that, four days after the birth of the younger child, respondent-father tested positive for
cocaine. The petition further alleged that respondents had failed to benefit from in-home
services, and that there had been a “total lack of progress with substance abuse services, and
about the family not following unsafe sleep protocol” for the older child.

       According to the petition, CPS also received allegations regarding domestic violence
between respondent-father and respondent-mother, as well as allegations that respondent-father
had sexually abused respondent-mother’s sister, who was then living with respondents. CPS
workers discovered large bruises on respondent-mother, who denied any domestic violence and
claimed that she received the bruises because she fell.

        The petition also alleged that respondent-mother had voluntarily released parental rights
to DW, and that a trial court had previously terminated respondent-father’s parental rights to five
of his other children. Regarding the services offered to respondent-mother during the case
involving DW, the petition alleged that she was offered a psychological evaluation and parenting
classes. Respondent-mother completed the psychological evaluation, which concluded that she
had an “extremely limited understanding of parenting.” The petition alleged that respondent-
mother did not successfully complete the offered services in that prior case.

                           B. PRE-ADJUDICATION PROCEEDINGS

       On February 27, 2019, the referee held a preliminary hearing at which respondent-mother
appeared. During that preliminary hearing, the referee informed respondent-mother of her rights
and she acknowledged that she understood those rights. Respondent-mother waived the reading
of the petition and waived a preliminary examination. The CPS caseworker indicated that the
younger child was still hospitalized, but was ready for discharge from the hospital if an
appropriate placement could be found for him. The caseworker testified that the DHHS was
seeking placement of the younger child outside respondents’ home due to “concerns of physical
neglect, the ongoing substance abuse by father, and noncompliance with substance abuse
services by both parents. Neither have really shown that they have benefitted from . . .



                                                -2-
recommended service intervention.” Both respondents denied the allegations contained in the
petition.

        The referee authorized the filing of the petition, finding that it was “contrary to the
welfare of the children to remain in the home due to unfit home conditions. The home
environment is an inappropriate place. There are unsafe sleep practices for [the older child].
There are substance abuse concerns and there’s also concerns regarding domestic violence.” The
referee set the matter for a contested-pretrial hearing before the trial court on March 12, 2019.

       On March 7, 2019, the trial court held a preliminary hearing involving respondent-
mother’s older child. Although respondents were not present, their attorneys were present for the
hearing. The CPS caseworker reported:

              Well, we’ve had ongoing concerns or I have with their home conditions
       which I had to address on countless occasions. Neither parent has engaged in any
       substance abuse treatment that was previously ordered or any assessments. Father
       continues to test positive for cocaine, and last week, when I made an
       unannounced home visit, neither parent knew where the eldest child was and he
       was found under several heavy blankets on the couch.1

The CPS caseworker also stated that respondents had been participating with in-home services,
but she did not feel that respondents had benefited from those services and opined that
respondents had not “made any progress.”

        The trial court found that the services offered by the DHHS were appropriate and that the
older child’s placement outside the home was appropriate. The trial court further concluded,
“No progress has been made that I can see.” The trial court therefore continued the older child
with the DHHS for permanency planning, placement, care, and supervision. The trial court’s
staff reminded the trial court that the hearing involved only respondent-mother’s older child and
that the trial court had not yet taken jurisdiction over her younger child.

        On March 12, 2019, the trial court held a contested-pretrial hearing regarding respondent-
mother’s younger child. Respondent-mother was present for that hearing, along with her
attorney. During this hearing, respondent-father consented to the trial court’s exercise of
jurisdiction over the younger child, but respondent-mother did not. After the trial court assumed
jurisdiction over the younger child with respect to respondent-father, the prosecutor reminded the
trial court, “We just need to set a trial as it relates to mother.” The following exchange then
occurred on the record:

              The Court: All right. We’ve got to set a hearing date for mother and then
       a review [hearing], I think. So, madam clerk—do we already have a review
       [hearing]?


1
  The “eldest” child referred to in this testimony is the child referred to in this opinion as
respondent-mother’s older child, who was then 11 months old.



                                               -3-
               [CPS caseworker]: We do. It’s scheduled for May 30th at 1:45.

               The Court: May 30, right? Okay. So we just need a hearing date for mom
       as to the younger child.

               (Miscellaneous discussion in Courtroom; not related to the within
               matter—not transcribed)

               The Court: Hearing date related to jurisdiction.

               [Respondent-mother’s attorney]: What date was it, Your Honor?

               The Court: We’re getting it.

               [Respondent-mother’s attorney]: Okay. Sorry. I thought you said a date.

              The Court: If that’s what it is, that’s when it is. April 24th. We have
       some scheduling issues, but we’ll work it out. April 24th. Anything else?

               [The prosecutor]: No, Your Honor. Thank you.

               The Court: Okay.

After stating on the record—in the presence of both respondent-mother and her attorney—that
the date of her adjudication trial would be April 24, 2019, the trial court provided respondent-
mother with a written order of disposition that included the trial date.

                                  C. ADJUDICATION TRIAL

        On April 24, 2019, the trial court held the adjudication trial regarding respondent-mother.
Although she did not appear for the trial, her counsel was present. At the trial, both the
prosecutor and respondent-mother’s counsel waived opening statements, and the DHHS
presented two witnesses: Joseph Richardson, a CPS worker, and Mindy Gibbs, a foster-care
specialist. Neither respondent-mother nor the children’s guardian-ad-litem (GAL) presented any
witnesses or testimony.

        Richardson testified that he was familiar with respondent-mother because he had
conducted multiple investigations regarding her minor children. He stated that the trial court had
already exercised jurisdiction over respondent-mother’s older child, but had not yet exercised
jurisdiction over the younger child, who was three months old. Richardson testified that in 2016,
the trial court had ordered respondent-mother to participate in services “to rectify failure to
protect and abandonment” regarding her other child, DW. Although respondent-mother
completed a psychological evaluation as ordered, she did not successfully complete the other
services in the 2016 treatment plan. Richardson testified that respondent-mother had voluntarily
terminated her parental rights to DW during that previous proceeding.

        Richardson further testified that in 2018, the DHHS had again investigated allegations
against respondent-mother for “physical neglect in the home,” including “lack of food, running


                                                -4-
water, conditions of the home, those type of allegations,” and that the trial court had taken
jurisdiction over respondent-mother’s older child in August 2018. He stated that respondent-
mother had acknowledged substance-abuse issues, and that the trial court had ordered her to
participate in random drug screens, substance-abuse assessment, and in-home services.
Richardson testified that mother had participated with the in-home services, but she had not
successfully completed those services.

        Richardson testified that, since January 2018, he had been concerned about the conditions
in respondents’ home, including safety hazards for young children, such as the presence of
animal feces, the lack of baby gates, and broken tile on the kitchen floor. Richardson described
“dog feces, piles of clothes, clutter, garbage, just general uncleanliness of the floors especially
with young children crawling, being on the floors,” and “old food on the ground, that kind of
thing.” Richardson conceded that respondent-mother had participated in the in-home services
offered to her, but he opined that she did not benefit from those services. When a caseworker
directed respondent-mother to clean something specific in the home, she did so, but “in less than
a week it would be back to the same conditions.” This caused Richardson to believe that “the
safety hazards would continue for the younger children especially.” He reported that, as of his
most recent visit to the home on April 2, 2018, “the condition remained the same as far as safety
hazards” for the children.

        Richardson also expressed concern regarding the lack of safe-sleeping arrangements for
respondent-mother’s young children. He recalled that the DHHS had provided respondents with
a pack-and-play to provide a safe-sleeping arrangement for the older child. He conceded that,
when he later visited respondents’ home, the pack-and-play was present. In addition, Richardson
recalled that workers visited the home, and respondents had no idea where respondent-mother’s
older child was located. Based on his observations, Richardson opined that respondent-mother
was not benefiting from the services provided by the DHHS and ordered by the trial court.

       Richardson also reported that he had also investigated allegations that respondent-father
had sexually assaulted respondent-mother’s younger sister when she lived in respondents’ home.
Under the terms of a safety plan, respondent-father left the home for a time, but he had returned
to the home once respondent-mother’s older child was removed and placed into foster care.
Richardson expressed concern regarding respondent-father’s return to the home.

       Richardson summarized his testimony by stating that he was concerned not only
regarding the cleanliness of the home, but also regarding respondents’ failure to complete
services ordered in the open case concerning respondent-mother’s older child.

        Gibbs testified that she had been working with respondent-mother for approximately one
month, since the trial court exercised jurisdiction over her older child. Gibbs opined that
respondent-mother had been “somewhat” compliant with services because she completed an
intake packet of paperwork and attended parenting time, but that respondent-mother was not
“doing anything else.” Gibbs stated that respondent-mother had “a substantial history of drug
use,” involving more substances than simply marijuana. Gibbs testified that respondent-mother
had not completed any drug screens, and that her contact with the caseworker was inconsistent
and infrequent. Gibbs stated that respondent-mother denied any drug use and refused to



                                                -5-
participate in drug screens. Yet, the younger child was born positive for marijuana, indicating
that respondent-mother was untruthful with service providers.

        Gibbs admitted that the trial court had not yet ordered respondent-mother to participate in
any services regarding her younger child, including the provision of drug screens, because the
trial court had not yet exercised jurisdiction over that child. Yet, Gibbs testified that the trial
court had ordered respondent-mother to participate in services regarding her older child, and she
had failed to comply with that order.

       Gibbs testified that respondent-mother admitted that respondent-father had resumed
living with her. Gibbs expressed concern that the two had resumed their relationship, and that
there had been previous instances of domestic violence and substance-abuse concerns regarding
respondent-father. Gibbs stated that respondent-mother was participating in court-ordered
parenting time, but that she was inconsistent in her contact with the agency and that the last time
she had contact with respondent-mother was by telephone on April 3, 2019.

        After the parties rested, the trial court inquired regarding the service providers’ last dates
of contact with respondent-mother. The trial court was informed that respondent-mother had last
participated with in-home services on February 27, 2019, and had last spoken with Gibbs by
telephone on April 3, 2019. The prosecutor noted that “mother was here at the last” contested-
pretrial hearing to receive notice of the adjudication trial, and that she was “on notice” of the trial
date. The trial court asked respondent-mother’s counsel if she had attempted to contact her
client, and counsel responded “I tried texting her and sent her a Facebook message. I haven’t
heard back.”

       The trial court stated its findings of fact as follows:

               All right. Thank you, counsel. This is a request for jurisdiction as it
       relates to the one minor child that was just born . . . . You know, there were three
       or four themes through the testimony of our two caseworkers. If we were only
       dealing with one of them, I’m not sure what the Court would do.

               I think there are four or five things that stand out to the Court as I listened
       to the testimony. Number one, there is a previous termination as it relates to
       mother and other children. Number two, she is not present. Number three,
       [counsel] is right, marijuana is looked at a little bit differently now, but the child
       was born with marijuana. If I heard the testimony correctly, mother denied any
       drug use. It looks like she’s probably got some history of it. Number four, we took
       jurisdiction on the other child and there were services and a game plan put in
       place and it doesn’t look like she is fully complying with that.

               We all know of cluttered homes and, if I heard the testimony correctly, I
       think it was about a week before she gave birth and, as the home was described,
       yeah, it was more than cluttered. I don’t think there was any question. But I think
       you combine all of those things not being present, the termination, the marijuana,
       not compliant with services, the condition of the home, I’m satisfied there is more



                                                 -6-
       than a preponderance of evidence for the Court to take jurisdiction and that will
       be the finding of the Court.

The trial court concluded that the DHHS had proven, by a preponderance of the evidence, the
existence of statutory grounds for exercising jurisdiction over the younger child under MCL
712A.2(b)(1) and (2). The trial court therefore assumed jurisdiction over respondent-mother’s
younger child and placed the child outside respondents’ home.

       This appeal followed.

                                         II. ANALYSIS

                       A. NOTICE OF ADJUDICATION TRIAL DATE

        Respondent-mother first argues that this Court must set aside the trial court’s order
exercising jurisdiction over her younger child because she was not provided written notice of the
April 24, 2019 adjudication trial, in violation of MCR 3.920(D). Respondent-mother argues that
this failure deprived her of her substantial rights to participate in the adjudication trial. She
further argues that, if she had been properly notified of the trial date, she would have appeared
and she “would have been able to provide a proper defense through witness testimony and
documentation.” Specifically, respondent-mother argues that she would have personally testified
at the adjudication trial and that she would have (1) contradicted the testimony of the DHHS’s
witnesses regarding her lack of involvement in services, and (2) testified that her home was clean
and appropriate for the children.

       This issue involves the interpretation of a court rule, which is a question of law that we
review de novo. In re Utrera, 281 Mich App 1, 9; 761 NW2d 253 (2008). Chapter 3.900 of the
Michigan Court Rules governs proceedings involving juveniles, and MCR 3.920 governs service
of process in such proceedings. That rule states:

       (D) Notice of Hearing.

       (1) General. Notice of a hearing must be given in writing or on the record at
       least 7 days before the hearing except as provided in subrules (D)(2) and (D)(3),
       or as otherwise provided in the rules. [MCR 3.920(D) (emphasis added).]

       Respondent-mother argues that the trial court was required to provide her with a written
notice of hearing under MCR 3.920(D). This argument is without merit, given the plain
language of the court rule stating that notice of a hearing must be given either in writing or on
the record. Therefore, if the trial court gave respondent-mother notice of the adjudication trial
“on the record,” at least 7 days before the trial date, then her appellate argument fails.

        As explained above, at the March 12, 2019 contested-pretrial hearing, the trial court
stated on the record—in respondent-mother’s presence—that her adjudication trial would be held
on April 24, 2019. Although respondent-mother acknowledges that the trial court stated this on
the record, she argues that the trial court’s statement was not definitive because the trial court
referred to various scheduling problems and stated that “we need a hearing as to mom.” This
argument is without merit. As the hearing transcript makes clear, the trial court’s statement


                                               -7-
regarding the date of the adjudication trial was definitive. The trial court indicated that a hearing
date was required for the adjudication trial regarding respondent-mother and the younger child.
The trial court then stated, “If that’s what it is, that’s when it is. April 24th. We have some
scheduling issues, but we’ll work it out. April 24th.” The “scheduling issues” referred to by the
trial court obviously referred to some potential conflicts for the trial court, not for respondent-
mother. The record is clear that the trial court scheduled respondent-mother’s adjudication trial
for a set date and informed her of that date on the record, in compliance with MCR 3.920(D)(1).

        Because the trial court provided respondent-mother notice of the adjudication trial on the
record in compliance with MCR 3.920(D)(1), we need not decide whether the written order of
disposition provided to respondent-mother also complied with that court rule. Respondent-
mother received adequate notice of the jurisdiction trial. Therefore, her due-process rights were
not infringed, and her argument on appeal is without merit.

                         B. STATUTORY BASIS FOR JURISDICTION

         Respondent-mother next argues that the trial court erred in assuming jurisdiction over her
younger child because the DHHS failed to establish a statutory basis for jurisdiction. Before a
trial court may exercise jurisdiction over a child in a child-protection proceeding, the petitioner
must prove by a preponderance of the evidence the existence of one or more of the statutory
grounds for jurisdiction alleged in the petition. In re Sanders, 495 Mich 394, 405; 852 NW2d
524 (2014). We review the trial court’s decision to exercise jurisdiction for clear error in light of
the trial court’s findings of fact. In re BZ, 264 Mich App 286, 295; 690 NW2d 505 (2004).

       The petition filed by the DHHS regarding respondent-mother’s younger child alleged the
existence of the statutory grounds set forth in MCL 712A.2(b)(1) and (2). The statute provides:

               The court has the following authority and jurisdiction:

                                              * * *

              (b) Jurisdiction in proceedings concerning a juvenile under 18 years of age
       found within the county:

               (1) Whose parent or other person legally responsible for the care and
       maintenance of the juvenile, when able to do so, neglects or refuses to provide
       proper or necessary support, education, medical, surgical, or other care necessary
       for his or her health or morals, who is subject to a substantial risk of harm to his
       or her mental well-being, who is abandoned by his or her parents, guardian, or
       other custodian, or who is without proper custody or guardianship.

                                              * * *

               (2) Whose home or environment, by reason of neglect, cruelty,
       drunkenness, criminality, or depravity on the part of a parent, guardian, nonparent
       adult, or other custodian, is an unfit place for the juvenile to live in. [MCL
       712A.2(b).]



                                                -8-
The trial court concluded that petitioner had proven the existence of both of these statutory
grounds by a preponderance of the evidence.

        Respondent-mother acknowledges the testimony of petitioner’s witnesses that she had not
benefited from prior services and that she was not screening for drugs. Yet, she argues that the
petitioner’s witnesses could not testify why they believed that she had not benefited from those
prior services. Respondent-mother therefore argues that, based on the evidence provided, the
trial court lacked sufficient grounds to determine that her younger child came within its
jurisdiction. She argues that the trial court clearly erred in finding jurisdiction over the younger
child and entering an order of disposition that removed the younger child from her home.

         Our review of the record indicates that the trial court did not clearly err in determining
that the petitioner had proven the existence of at least one statutory ground for the exercise of
jurisdiction, by a preponderance of the evidence. The petitioner presented witnesses who
testified regarding the condition of respondent-mother’s home over time. These witnesses
testified that they attempted to work with respondent to help her rectify the conditions of the
home, but the home repeatedly returned to an unacceptable condition after only a short time.
The testimony presented by the DHHS established by a preponderance of the evidence the
existence of statutory grounds for jurisdiction under MCL 712A.2(b)(2).

       Affirmed.

                                                             /s/ Thomas C. Cameron
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Brock A. Swartzle




                                                -9-